Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 4/25/2022:
Referring to the arguments of the 35 U.S.C. 112(b) rejections (arguments: page 8 lines 4-6):  The 
35 U.S.C. 112(b) rejections have been dropped in view of amendments.  
Referring to the arguments of the 35 U.S.C. 103 rejections (arguments: page 8 line 7 to page 10):  The 35 U.S.C. 103 rejections have been dropped in view of amendments for claims 12-14 and 16-21.  Refer to the updated 35 U.S.C. 103 rejections for claims 1-10.
Claim Objections
Claims 12 and 23 are objected to because of the following informalities:  
a)  Claim 12 line 15: “as as” should be changed to --as--.
b)  Claim 23 line 3: “receiving” should be changed to --receiver--.
c)  Claim 23 line 11: “currest” should be changed to --current--.
d)  Claim 23 line 17: “as as” should be changed to --as--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) in view of U.S. Publication No. 20190159282 to Zhu et al.
Referring to claim 1, Ryu et al disclose in Figures 9-10 a method for obtaining state information regarding a UE, the method comprising:
An AMF, transmitting (S901, S1001) to a RAN, a notification request (state reporting control message) identifying the UE (not specifically disclosed, but the RRC state reporting control message must include a UE identifier so RAN can determine the UE for which state information is requested; refer also to Zhu et al rejection below), wherein the UE has a current RRC state at the time the RAN receives the notification request.  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  UE is currently in a RRC-active or RRC-inactive state with the RAN (claimed “wherein the UE has a current RRC state at the time the RAN receives the notification request”).
Wherein the notification request comprises information indicating that the AMF is requesting (i) an initial notification indicating the current RRC state of the UE and (ii) a single additional notification in the event that the initial notification indicates that the UE is not in an RRC connected state and the RAN subsequently determines that the UE has transitioned to the RRC connected state.  The RRC state reporting control message may include a request type IE indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may perform reporting on whether the RRC state of the UE is an RRC-connected state or an RRC-inactive state to the AMF.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  If during the corresponding period, UE is initially in a RRC-active state and changes to a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is in an RRC-inactive state (claimed “(i) an initial notification indicating the current RRC state of the UE”).  Then, if during the corresponding period, UE then changes from the RRC-inactive state back to the RRC-active state, RAN transmits a second notification to AMF reporting that UE is in an RRC-active state (claimed “(ii) a single additional notification in the event that the initial notification indicates that the UE is not in an RRC connected state and the RAN subsequently determines that the UE has transitioned to the RRC connected state”).
The AMF receiving the initial notification from the RAN.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  If during the corresponding period, UE is initially in a RRC-active state and changes to a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is in an RRC-inactive state (claimed “(i) an initial notification indicating the current RRC state of the UE”).   Refer to Sections 0189-0195.
Ryu et al do not specifically disclose an AMF, transmitting to a RAN, a notification identifying the UE.  
Zhu et al disclose that a control plane network element 1 sends a status query request to the control plane network element 2 to request the status of UE, wherein the status of the UE can be connected or non-connected/idle.  The status query request includes the UE ID.  Refer to Sections 0268, 0276, 0287, 0291, 0299, 0305, 0306, 0317, 0342, 0356, 0358, and 0361.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an AMF, transmitting to a RAN, a notification identifying the UE.  One would have been motivated to do so to identify the UE for which state information is requested.
Referring to claim 2, Ryu et al disclose in Figures 9-10 wherein the notification request is a UE State Transition Notification Request (RRC state reporting control message) and the information is a reporting type indicator (request type IE).  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE (claimed “UE State Transition Notification Request”).  The RRC state reporting control message may include a request type IE (claimed “reporting typing indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AM indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may perform reporting on whether the RRC state of the UE is an RRC-connected state or an RRC-inactive state to the AMF.  Refer to Sections 0189-0195.
	Referring to claim 3, Ryu et al disclose in Figures 9-10 wherein the reporting type indicator is an RRC-Connected state notification.  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  The RRC state reporting control message may include a request type IE (claimed “reporting typing indicator”) indicating which type of reporting RAN should perform.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  UE was initially in an RRC-inactive state and changes to a RRC-connected state.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed, if UE was initially in an RRC-inactive state and changed to a RRC-connected state, RAN transmits a second notification to AMF reporting that UE has changed to a RRC-connected state.  So, the RRC state reporting control message with the request type IE can be used by RAN to notify to AMF that UE is in a RRC-connected state.  Refer to Sections 0189-0195.
	Referring to claim 4, Ryu et al disclose in Figures 9-10 wherein the information is configured for causing the RAN to refrain from transmitting to the AMF any notifications pertaining to the UE after transmitting the initial notification and before transmission of the additional notification.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  If during the corresponding period, UE is initially in a RRC-active state and changes to a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is in an RRC-inactive state.  Then, if during the corresponding period, UE then changes from the RRC-inactive state back to the RRC-active state, RAN transmits a second notification to AMF reporting that UE is in an RRC-active state.  Also since RAN performs reporting to AMF only one time when the RRC state of UE is changed, RAN will transmit no other reports to AMF between when RAN reports to AMF that UE in the RRC-inactive state and when RAN reports to AMF that UE is in the RRC-connected state.  Refer to Sections 0189-0195.
Referring to claim 7, Ryu et al disclose in Figures 9-10 wherein the initial notification comprises UE location information (UE location value).  A request information IE in addition to the request type and the reporting period may be included in the RRC state reporting control message. The request information IE may indicate a UE location value, which comprises an identifier of a cell to which the UE belongs and an identifier of a tracking area to which the UE belongs.  Refer to Sections 0189-0195.
	Referring to claim 8, Ryu et al disclose in Figures 9-10 wherein the UE location information comprises cell identity information and TAI information.  A request information IE in addition to the request type and the reporting period may be included in the RRC state reporting control message. The request information IE may indicate a UE location value, which comprises an identifier of a cell to which the UE belongs and an identifier of a tracking area to which the UE belongs.  Refer to Sections 0189-0195.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) in view of U.S. Publication No. 20190159282 to Zhu et al, and in further view of U.S. Publication No. 20150373608 to Zhu et al ‘608.
Ryu et al do not disclose receiving from a CN node a message comprising an instruction to put the UE in the RRC-connected state.
	Zhu et al ‘608 disclose in Sections 0049 and 0054 wherein MME pages UE to instruct UE to enter the RRC-Connected mode with eNB.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving from a CN node a message comprising an instruction to put the UE in the RRC-connected state.  One would have been motivated to do so to allow a network node to instruct when UE to enter RRC-connected mode.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) in view of U.S. Publication No. 20190159282 to Zhu et al, and in further view of U.S. Publication No. 20120096154 to Chen et al.
Ryu et al do not disclose wherein the notification request is configured for causing the RAN to transmit the initial notification after paging the UE.
Chen et al disclose in Figures 3-4 that MME sends a paging message to UE, then UE receives the paging message, and then UE sends a paging response to MME.  After receiving the paging response from UE, MME determines that the state of UE changes from the idle state to the connected state, so MME pages the UE to determine that state of UE.  Refer to Sections 0091-0131.  By applying Chen et al to Ryu et al:  RAN of Ryu et al determines the state of UE and reports the state to AMF; RAN of Ryu et al can determine that state of UE by paging UE as disclosed by Chen et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the notification request is configured for causing the RAN to transmit the initial notification after paging the UE.  One would have been motivated to do so to determine the state of the UE by paging the UE.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) in view of U.S. Publication No. 20190159282 to Zhu et al in view of U.S. Publication No. 20120096154 to Chen et al, and in further view of U.S. Publication No. 20130215834 to Deivasigamani et al.
Referring to claim 9, Ryu et al disclose in Figures 9-10 wherein the notification request is further configured for causing the RAN to, determine an RRC state of the UE, and as a result of determining that the UE is in the RRC-connected state, transmit the initial notification to the AMF …  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  The RRC state reporting control message may include a request type IE indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may determine the RRC state of UE as RRC-connected/active state or an RRC-inactive state, and then perform reporting on whether the RRC state of the UE is an RRC-connected/active state or an RRC-inactive state to the AMF.  Refer to Sections 0189-0195.
Ryu et al do not disclose wherein the notification request is further configured for causing the RAN to, determine an RRC state of the UE, and as a result of determining that the UE is in the RRC-connected state, transmit the initial notification to the AMF without paging the UE.
Chen et al disclose in Figures 3-4 and Sections 0091-0131 wherein if UE is determined to not be in the connected state, MME pages UE, so MME does not page UE when UE is in the connected state. Deivasigamani et al disclose in Section 0036 wherein UE is determined to be in connected mode, UE does not receive any pages, so no node pages UE when UE is in connected mode.  By applying Chen et al and Deivasigamani et al to Ryu et al:  RAN of Ryu et al determines the state of UE and reports the state to AMF; RAN of Ryu et al can determine that state of UE as being connected and not page UE, as disclosed by Chen et al and Deivasigamani et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the notification request is further configured for causing the RAN to, determine an RRC state of the UE, and as a result of determining that the UE is in the RRC-connected state, transmit the initial notification to the AMF without paging the UE.  One would have been motivated to do so since conventionally, a UE is not paged when UE is in the connected state. 
	Referring to claim 10, Ryu et al do not disclose wherein the notification request further comprises a reachability indicator (request type IE) for causing the RAN to (i) determine a RRC connection state of the UE, and (ii) … the RAN determining that the UE is in a RRC-Inactive state.  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  The RRC state reporting control message may include a request type IE (claimed “reachability indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may determine the RRC state of UE as RRC-connected/active state or an RRC-inactive state, and then perform reporting on whether the RRC state of the UE is an RRC-connected/active state or an RRC-inactive state to the AMF.  Refer to Sections 0189-0195.
Ryu et al do not disclose wherein the notification request further comprises a reachability indicator for causing the RAN to (i) determine a RRC connection state of the UE, and (ii) page the UE as a result of the RAN determining that the UE is in a RRC-Inactive state.
Chen et al disclose in Figures 3-4 and Sections 0091-0131 wherein if UE is determined to not be in the connected state, MME pages UE, so MME pages UE when UE is in the inactive state.  Deivasigamani et al disclose in Section 0036 wherein UE is determined to be in connected mode, UE does not receive any pages, so nodes only page UE when UE is determined to be in the inactive state.  By applying Chen et al and Deivasigamani et al to Ryu et al:  RAN of Ryu et al determines the state of UE and reports the state to AMF; RAN of Ryu et al can determine that state of UE as being inactive and page UE, as disclosed by Chen et al and Deivasigamani et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the notification request further comprises a reachability indicator for causing the RAN to (i) determine a RRC connection state of the UE, and (ii) page the UE as a result of the RAN determining that the UE is in a RRC-Inactive state.  One would have been motivated to do so since conventionally, a UE is paged when UE is in the inactive state. 
Allowable Subject Matter
Claims 12-14, 16-21, 42, and 43 are allowed (pending claim objections):
The following is an examiner’s statement of reasons for allowance:
Independent claim 12:
U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) disclose in Figures 9-10 a method, performed by a RAN, for providing state information regarding a UE, the method comprising:
Receiving (S901, S1001), from an AMF, a notification request (state reporting control message) identifying the UE (not specifically disclosed, but the RRC state reporting control message must include a UE identifier so RAN can determine the UE for which state information is requested; refer also to Zhu et al rejection below) and comprising a reporting type indicator (request type IE).  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  
After receiving the notification request, transmitting to the AMF a first notification indicating that the UE is in an inactive state.  The RRC state reporting control message may include a request type IE (claimed “reporting type indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may perform reporting on whether the RRC state of the UE is an RRC-active state or an RRC-inactive state to the AMF.  
After transmitting to the AMF the first notification, detecting that the UE has transitioned from the inactive state to an active state.  
Subsequent to detecting that the UE has transitioned from the inactive state to an active state and responsive to the notification request, transmitting to the AMF a second notification indicating that the UE is in the active state.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  If during the corresponding period, UE is initially in a RRC-active state and changes to a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is in an RRC-inactive state (claimed “transmitting to the AMF a first notification indicating that the UE is in an inactive state”).  Then, if during the corresponding period, UE then changes from the RRC-inactive state back to the RRC-active state, RAN transmits a second notification to AMF reporting that UE is in an RRC-active state (claimed “transmitting to the AMF a second notification indicating that the UE is in the active state”).
Refraining from transmitting to the AMF further notifications responsive to the notification request as a result of … ii) transmitting the second notification indicating that the UE is in the active state.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, so RAN performs reporting to AMF only during the corresponding time when the RRC state of UE is changed.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed and RAN has already reported to AMF that the RRC state of UE has changed from RRC-inactive to RRC-active, RAN will not transmit any other reports regarding the state of UE to AMF.  Refer to Sections 0189-0195.
Ryu et al do not specifically disclose receiving, from an AMF, a notification request identifying the UE and comprising a reporting type indicator. 
U.S. Publication No. 20190159282 to Zhu et al disclose that a control plane network element 1 sends a status query request to the control plane network element 2 to request the status of UE, wherein the status of the UE can be connected or non-connected/idle.  The status query request includes the UE ID.  Refer to Sections 0268, 0276, 0287, 0291, 0299, 0305, 0306, 0317, 0342, 0356, 0358, and 0361.  

However, none of the prior art disclose the limitations “…refraining from transmitting to the AMF further notifications responsive to the notification request as a result of i) the reporting type indicator indicating that the AMF is requesting a single connected notification and ii) transmitting the second notification indicating that the UE is in the active state. ”, and can be logically combined with Ryu et al and Zhu et al.



Independent claim 23:
U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) disclose a RAN comprising:
A receiver (receiver) for receiving (S901, S1001), from an AMF, a notification request (state reporting control message) identifying the UE (not specifically disclosed, but the RRC state reporting control message must include a UE identifier so RAN can determine the UE for which state information is requested; refer also to Zhu et al rejection below) and comprising a reporting type indicator (request type IE).  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE. 
Processing circuitry (processor), wherein the RAN is configured to: 
After receiving the notification request, transmit to the AMF a first notification indicating a current state of the UE (inactive state).  The RRC state reporting control message may include a request type IE (claimed “reporting type indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may perform reporting on whether the RRC state of the UE is an RRC-active state or an RRC-inactive state to the AMF.  
After transmitting to the AMF the first notification, detecting that the UE has transitioned from the current state to a new current state (active state).  
Subsequent to detecting that the UE has transitioned from the current state to the new current state and responsive to the notification request, transmitting to the AMF a second notification indicating the new current state of the UE.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  If during the corresponding period, UE is initially in a RRC-active state and changes to a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is in an RRC-inactive state (claimed “transmit to the AMF a first notification indicating a current state of the UE”).  Then, if during the corresponding period, UE then changes from the RRC-inactive state back to the RRC-active state, RAN transmits a second notification to AMF reporting that UE is in an RRC-active state (claimed “transmitting to the AMF a second notification indicating the new current state of the UE”).
Refrain from transmitting to the AMF further notifications responsive to the notification request as a result of … ii) determining that the new current state is a connected state.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, so RAN performs reporting to AMF only during the corresponding time when the RRC state of UE is changed.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed and RAN has already reported to AMF that the RRC state of UE has changed from RRC-inactive to RRC-active, RAN will not transmit any other reports regarding the state of UE to AMF.  Refer to Sections 0189-0195.
Ryu et al do not specifically disclose receiving, from an AMF, a notification request identifying the UE and comprising a reporting type indicator. 
U.S. Publication No. 20190159282 to Zhu et al disclose that a control plane network element 1 sends a status query request to the control plane network element 2 to request the status of UE, wherein the status of the UE can be connected or non-connected/idle.  The status query request includes the UE ID.  Refer to Sections 0268, 0276, 0287, 0291, 0299, 0305, 0306, 0317, 0342, 0356, 0358, and 0361.  

However, none of the prior art disclose the limitations “…refrain from transmitting to the AMF further notifications responsive to the notification request as a result of i) the reporting type indicator indicating that the AMF is requesting a single connected notification and ii) determining that the new current state is a connected state. ”, and can be logically combined with Ryu et al and Zhu et al.

Independent claims 42 and 43:
U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) disclose method performed by a RAN for providing state information regarding a UE, the method comprising:
The RAN receiving (S901, S1001) from an AMF a notification request (RRC state reporting control message) identifying the UE and comprising a reporting type indicator (request type IE) indicating that the AMF is requesting a … notification, wherein at the time the notification request is received the UE is in a connected state.  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  UE can be in a RRC-connected state with RAN (claimed “wherein at the time the notification request is received the UE is in a connected state”).  The RRC state reporting control message may include a request type IE (claimed “reporting type indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may perform reporting on whether the RRC state of the UE is an RRC-active state or an RRC-inactive state to the AMF.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If UE is initially in a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is initially in an RRC-inactive state.
In response to receiving the notification request comprising the reporting type indicator indicating that the AMF is requesting a ... notification at a time when the UE is in the connected state, the RAN performing the steps of: (1) transmitting to the AMF a notification indicating that the UE is in the connected state followed by (2) refraining from transmitting to the AMF any further notifications responsive to the notification request.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If UE is initially in a RRC-inactive state and changes to a RRC-active state, RAN transmits a first notification to AMF reporting that UE is in a RRC-active state (claimed “transmitting to the AMF a notification indicating that the UE is in the connected state”).  Also for the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed and RAN has already reported to AMF that the RRC state of UE has changed from RRC-inactive to RRC-active, RAN will not transmit any other reports regarding the state of UE to AMF (claimed “followed by (2) refraining from transmitting to the AMF any further notifications responsive to the notification request”).  Refer to Sections 0189-0195.
However, none of the prior art disclose the limitations “the RAN receiving from an AMF a notification request identifying the UE and comprising a reporting type indicator indicating that the AMF is requesting a single connected notification, wherein at the time the notification request is received the UE is in a connected state; and in response to receiving the notification request comprising the reporting type indicator indicating that the AMF is requesting a single connected notification at a time when the UE is in the connected state, the RAN performing the steps of: (1) transmitting to the AMF a notification indicating that the UE is in the connected state followed by (2) refraining from transmitting to the AMF any further notifications responsive to the notification request”, and can be logically combined with Ryu et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20180198867 to Dao et al disclose in Figures 1-83B a method for management of PDU sessions, including PDU session establishment procedures, PDU session modification procedures, PDU session state transfer procedures, PDU session release procedures, and UE handover procedures, wherein an AMF performs state transitions of the UE between idle and connected states.  Refer to Sections 0104-0746.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
May 3, 2022